Citation Nr: 1806571	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for postoperative residuals of a right leg gunshot wound due to treatment at the Muskogee VA Medical Center in June 1979.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served in the Oklahoma Army National Guard from June 1973 to March 1975.  He also served on active duty in the United States Army from March 1975 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO reconsidered and continued the denial of the claim.

A hearing was held before a Decision Review Officer (DRO) at the RO in March 2014, and a videoconference hearing was held before the undersigned Veterans Law Judge in July 2017.  Transcripts of both hearings are of record.

The Veteran also perfected an appeal as to the issues of entitlement to service connection for a head injury/traumatic brain injury (TBI), a broken nose, and a sinus disorder in a July 2012 rating decision.  See March 2013 statement of the case; April 2013 substantive appeal (Veteran requested a Board videoconference hearing).  The agency of original jurisdiction (AOJ) recently granted service connection for TBI, which constitutes a full grant of that issue on appeal (see December 2017 rating decision); however, the hearing request remains pending for the broken nose and sinus disorder claims and will be addressed as part of an administrative action for that docket.  See September 2016 Board remand.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's section 1151 claim.  Specifically, it appears that there may be outstanding VA treatment records, as detailed in the directives below. See 1979 and 1980 VA Form 10-7131 requests.

The Veteran has contended that he developed additional disability in his right lower extremity as a result of VA surgery in June 1979 to repair a compound comminuted fracture of his right femur (the result of a gunshot wound to his right thigh), inasmuch as the VA treatment provider used the wrong rod or inserted the rod improperly during that procedure.  He has asserted that the error caused the need for a second procedure in September 1979 to replace the rod, which required bone grafting (from the right iliac crest).  He has further contended that he now has pain from the rod and a twitching in the area that was grafted and that he has to take pain medication.  See, e.g., December 2011 initial claim; May 2013 request for reconsideration; March 2014 DRO Hrg. Tr; July 2017 Bd. Hrg. Tr.

The Veteran was afforded a VA examination in September 2012.  The VA examiner determined that the Veteran did not have any additional disability due to the fault or negligence of VA, as VA promptly identified and properly surgically corrected the new problem that developed after the June 1979 surgery, not allowing the disability to continue.  The examiner noted earlier in the report that the post-June 1979 surgical problem was that the Veteran returned in September 1979 with a 10 degree bend in the orthopedic plate and a bowleg deformity.  In addition, the examiner noted earlier in the report that the physical examination revealed similar function between the right/injured and left/normal sides and that the arthritis noted in the right hip area was an area not involved in the original injury or surgeries.  However, the examiner did not address the medical significance of the relevant findings in the July 2008 x-ray report (showing several screws missing from the orthopedic plate and other findings referable to the femur).  The Veteran and his representative have also challenged the adequacy of the opinion based on inconsistencies in the dates of treatment provided by the examiner and the actual dates in the treatment records.  Based on the foregoing, an additional VA medical opinion is needed.
Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA treatment records.  The request for VA treatment records should include a search for these additional records for the June 1979 and September 1979 VA surgeries: (1) any inpatient records other than the hospital summaries and status change reports of record, such as nursing notes; (2) any operative notes and reports; (3) any informed consent documents for the surgeries; (4) any treatment records associated with the July 2008 VA x-ray report provided in the September 2012 VA examination report); and (5) any additional VA x-ray reports and associated treatment records (see, e.g., April 2013 Veteran statement indicating that he may have had an x-ray in September 2012).

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a VA examiner at a facility other than the Milwaukee VA Medical Center, if possible, for an additional opinion as to the Veteran's section 1151 claim for postoperative residuals of a right leg gunshot wound due to treatment at the Muskogee VA Medical Center in June 1979.  An examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

(a) Does the Veteran have any additional disability after the June 1979 VA surgery to repair a compound comminuted fracture of his right femur (the result of a gunshot wound to his right thigh)?

To determine whether the Veteran has additional disability, the examiner should compare the Veteran's condition before the VA surgery to the Veteran's condition after the VA surgery. See 1979 VA hospital summaries (September 1979 and December 1979 VBMS entries) and VA treatment dated from 1979 to 1980 (May 1980 VBMS entry).  In providing this opinion, the examiner should discuss the medical significance, if any, of the findings on the July 2008 x-ray report referable to the right femur and orthopedic plate (contained in the September 2012 VA examination report).

(b) If the Veteran has additional disability, was the additional disability caused by or made worse by the June 1979 VA surgery?

(c) If the Veteran has additional disability that was caused by or made worse by the June 1979 VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

In providing this opinion, the examiner should address the Veteran's contention that he developed additional disability in his right lower extremity as a result of the June 1979 VA surgery, inasmuch as the VA treatment provider used the wrong rod or inserted the rod improperly during that procedure.  He has asserted the error caused the need for a second procedure in September 1979 to replace the rod, which required bone grafting (from the right iliac crest).  He has further contended that he now has pain from the rod and a twitching in the area that was grafted and that he has to take pain medication.  See, e.g., December 2011 initial claim; May 2013 request for reconsideration; March 2014 DRO Hrg. Tr; July 2017 Bd. Hrg. Tr.

(d) If the Veteran has additional disability that was caused by or made worse by the June 1979 VA surgery, notwithstanding any informed consent documents of record, was any additional disability a reasonably foreseeable outcome of the June 1979 VA surgery based upon the specific facts and circumstances of this Veteran's case?

In providing this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the surgical treatment provided and would have disclosed such a risk in connection with the treatment, regardless of the risks the treating physician actually foresaw and disclosed in any informed consent form.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

